Citation Nr: 0701913	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-03 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Palo 
Alto, California





THE ISSUE

Eligibility for enrollment in the VA healthcare system.





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to February 1980.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
decision of the Palo Alto, California VAMC.    


FINDINGS OF FACT

1.  The veteran has been assigned VA healthcare priority 
category 8; he does not have a service-connected disability 
or other special eligibility attribute, to include "low 
income" status that would warrant placement in a priority 
category above category 8. 

2.  The veteran's completed application for enrollment in the 
VA healthcare system was received after January 17, 2003.  


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. 
§ 17.36 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA does 
not apply in this case.  The only issue before the Board is 
whether the veteran is eligible for VA healthcare system 
enrollment.  Because the relevant facts are not in dispute 
and eligibility for VA healthcare benefits is outlined in 
regulation, the Board's review is limited to interpretation 
of the pertinent statutes and regulations.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that when 
interpretation of governing law is dispositive of an issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  The veteran has been notified of the controlling 
law and regulations, and of the basis for the denial of his 
claim (See the November 2004 decision and the December 2004 
statement of the case).  He has had ample opportunity to 
respond.

II.  Facts and Analysis

A veteran must be enrolled in the VA healthcare system as a 
pre-condition to receiving VA medical benefits.  38 C.F.R. § 
17.36(a).  The Secretary determines which categories of 
veterans are eligible to be enrolled, based upon enumerated 
priorities, with veterans who do not have any service-
connected disabilities assigned lower priority.  38 C.F.R. § 
17.36(b).  Nonservice connected veterans and noncompensable, 
zero percent service-connected veterans are given the lowest 
priority, category 8, unless they qualify for "low income" 
status, receive increased rate pension for being permanently 
housebound or in need of regular aid and attendance, are 
otherwise found to be catastrophically disabled, are 
determined to be unable to defray the costs of necessary care 
under 38 U.S.C.A. § 1722(a), are a veteran of the Mexican 
border period or of World War I, or are former prisoners of 
war.  Id.  A veteran who wishes to be enrolled must apply by 
submitting a completed VA application for health benefits to 
a VA medical facility.  38 C.F.R. § 17.36(d).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those in priority category 8 
who were not in an enrolled status on that date.  38 C.F.R. 
§ 17.36(c); see also 68 Fed. Reg. 2,670-73 (Jan. 17, 2003) 
(regarding the Secretary's decision to restrict enrollment to 
veterans in priority group 8 not already enrolled as of 
January 17, 2003, in light of VA's limited resources).

The pertinent facts in this case do not appear to be in 
dispute.  The veteran filed his Application for Health 
Benefits in October 2004.  He acknowledged that he did not 
have a service-connected disability and had not been a POW.  
He did provide financial information, which showed that the 
income of him and his spouse was over the applicable "low 
income threshold."  See 38 C.F.R. § 17.36(b)(7)  

Based upon his nonservice-connected status, no low income 
status, and the non-applicability of any other special 
eligibility categories mentioned above, the veteran was 
assigned priority category 8.  Accordingly, the November 2004 
decision denied his application for enrollment in VA 
healthcare system on the basis of the category 8 placement, 
and the filing of his enrollment application after January 
17, 2003.

In his December 2004 notice of disagreement (NOD), the 
veteran did not dispute the category 8 placement.  However, 
he indicated that over the course of his 20 year Navy career, 
exposure to excessive noise environments had deteriorated his 
hearing.  In particular, he felt that his hearing loss was 
exacerbated due to exposure to excessive noise levels with 
respect to his duties in P3 and S3A environments.  Along with 
the NOD, the veteran submitted a copy of his latest 
audiological examination.  

In response to the NOD, the VAMC informed the veteran over 
the phone that VA did not have a current service connected 
rating for the veteran and if he wished to file a claim for 
service connection for hearing loss, he could contact his 
local Veteran's Service Officer (VSO), who would assist him 
in filing such a claim.  If the claim was successful and a 10 
percent or better rating was granted, he would be able to be 
placed in a higher priority group and thereby be eligible for 
enrollment in the VA healthcare system.  

The veteran did not give any indication to the VAMC that he 
proceeded to file a claim for service connection (and a Board 
inquiry as to whether any claim was pending with the Oakland 
Regional Office, the office who would have jurisdiction over 
such a claim, yielded a negative response).  Consequently, 
since he remains in Category 8 and does not have a claim 
pending that might change his priority status, the Board is 
bound by the governing statutory and regulatory provisions, 
and the instructions of the Secretary.  Since there is no 
provision in the law for enrollment of category 8 members 
after January 17, 2003, the veteran is ineligible for 
enrollment in the VA health care system.  The applicable 
criteria are dispositive and the veteran's claim must be 
denied because of the lack of legal entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.  
  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


